internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc intl br1-plr-114758-97 date date re tax_year a country b date c year d year e date f date g h dear this is in response to your letter dated date requesting a ruling under sec_877 of the internal_revenue_code_of_1986 code that a’s loss of u s citizenship did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code the information submitted for consideration is substantially as set forth below the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed cc intl br1-plr-114758-97 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a was born in country b on date c he received his green card in year d he became a naturalized u s citizen in year e a’s wife who was born in the united_states is a u s citizen a moved from the united_states to country b in year e on a foreign assignment and he has been a tax resident of country b since that date within the meaning of sec_911 of the internal_revenue_code during the years of foreign assignment year e to the present a filed u s tax returns claiming the foreign_earned_income_exclusion and the foreign_tax_credit however his permanent home personal belongings family and social relations cultural and business activities personal banking activities and property interests were in country b his days spent in the u s during his assignment were less than days in each year his only tie to the united_states was his naturalized citizenship status on date f a became a country b national and made a formal renunciation of his u s citizenship on date g on the date of his loss of citizenship a’s net_worth exceeded dollar_figure a’s assets consist primarily of his principal country b residence u s and foreign marketable_securities foreign real_property and a savings incentive plan a would be able to get relief from double_taxation by a credit for foreign taxes paid on any gain resulting from the sale of the u s securities or the savings incentive plan if sec_877 of the code applied to him a’s net u s income_tax_liability for each of the of taxable years ending before the date of the loss of his u s citizenship was less than dollar_figure a is subject_to country b tax at a rate of h on his worldwide income a rate that is substantially higher than what would be the applicable top u s rate sec_877 of the code generally provides that a citizen who loses citizenship or a long-term_resident who ceases to be taxed as a u s resident within the 10-year period immediately preceding the close of the taxable_year will be taxed on all of his or her u s source income as modified by sec_877 of the code for such taxable_year unless such loss did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code sec_2107 and sec_2501 provide special estate and gift_tax regimes respectively for individuals who expatriate with a principal purpose to avoid u s taxes a former citizen or former long-term_resident will be treated as having expatriated with a principal purpose to avoid u s taxes for purposes of sec_877 sec_2107 and cc intl br1-plr-114758-97 a if the individual’s average income_tax_liability or the individual’s net_worth on the date of expatriation exceeds certain thresholds see sec_877 sec_2107 and sec_2501 a former u s citizen whose net_worth or average tax_liability exceeds these thresholds however will not be presumed to have a principal purpose of tax_avoidance if that former citizen is described within certain statutory categories and submits a request for a ruling within one year of loss of u s citizenship for the secretary’s determination as to whether such loss had for one of its principal purposes the avoidance of u s taxes see sec_877 sec_2107 and sec_2501 under notice_98_34 1998_27_irb_30 modifying notice_97_19 1997_1_cb_394 an eligible former citizen will not be presumed to have a principal purpose of tax_avoidance if that former citizen submits a complete and good_faith request for a ruling as to whether such loss had for one of its principal purposes the avoidance of u s taxes notice_98_34 requires that certain information be submitted with a request for a ruling that an individual's expatriation did not have for one of its principal purposes the avoidance of u s taxes a is eligible to request a ruling under sec_877 because he fits into one of the statutory categories of individuals eligible to submit ruling requests a became a citizen of country b the country in which he was born see sec_877 a submitted all the information required by notice_98_34 including any additional information requested by the service after review of the submission accordingly based solely on the information submitted and the representations made it is held that a has made a complete and good_faith submission in accordance with sec_877 and notice_98_34 it is further held that a’s expatriation did not have as one of its principal purposes the avoidance of u s taxes because the information submitted clearly establishes the lack of a principal purpose to avoid taxes under subtitle a or b of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition no opinion is expressed as to a's u s tax_liability for the taxable years prior to expatriation or his u s tax_liability for periods after his surrender of his green card under sections of the code other than sec_877 sec_2107 and sec_2501 a copy of this letter must be attached to a's u s income_tax return for the year in which a obtained the ruling whether or not a is otherwise required to file a return cc intl br1-plr-114758-97 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to a sincerely yours allen goldstein international reviewer office of the associate chief_counsel
